Citation Nr: 0024685	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  95-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for throat cancer, claimed 
as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a December 1994 rating decision of the 
RO.  

In August 1996, the Board remanded this matter for additional 
development of the record.  

In October 1997, the Board then requested a medical 
specialist's opinion from the Veterans Health Administration 
(VHA).  That opinion was received in November 1997, with 
clarification of a handwritten notation on the report 
received in March 1998.  

Subsequently, on July 29, 1998, the Board issued a decision 
denying the veteran's claim of service connection for throat 
cancer as secondary to the exposure to Agent Orange.  

In January 2000, the United States Court of Appeals for 
Veterans Claims (Court) issued a Memorandum Decision vacating 
the Board's July 1998 decision and remanding the case to the 
Board for further consideration.  



REMAND

In light of the action taken by the Court in January 2000, 
the Board finds that, in order to afford every consideration 
to the veteran in this case, further evidentiary development 
as discussed hereinbelow should be accomplished prior to 
further appellate handling of the claim of service connection 
for throat cancer, as due to exposure to Agent Orange.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers, to include pertinent 
information from John Kessel, M.D., who 
have treated him for problems 
attributable to his throat cancer since 
service.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  The veteran also 
should be asked to submit any other 
medical evidence which tends to support 
his assertion that he suffers from 
current disability due to throat cancer 
which is either related to exposure to 
Agent Orange in service or is due to 
other disease or injury which was 
incurred in or aggravated by service.  In 
this regard, Dr. Kessler should be 
invited to supplement his earlier 
statement as to the relationship between 
the veteran's throat cancer and exposure 
to Agent Orange in light of the 
additional evidence present in the claims 
folder.  

2.  After undertaking the development 
requested hereinabove, the RO should 
again review the veteran's claim.  All 
indicated development should be 
undertaken in this regard.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



